DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 4, 7-8, 9-11, 12-14, 15, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2/1, 5, 8-10, 11-12 of U.S. Patent No. 11,413,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims simply teach all claim limitations of the claims in the current application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 4, 7, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 9305819) in view of Tabuchi (WO 2005/105443).
Regarding to claims 1 and 15:
Saito et al. discloses a conveying system, comprising: 
             a plurality of linear actuators; a plurality of carriers (FIG. 4, elements 17a-b), wherein each carrier of the plurality of carriers is attached to a linear actuator of the plurality of linear actuators (FIG. 4: Means of moving the carriers 17a-b in vertical and horizontal directions); and 
             a rotary actuator configured to rotate the plurality of carriers about a shared axis of rotation (FIG. 4: Means for rotating the carriers 17a-b in the rotational direction as shown).
Saito et al. however does not teach each carrier of the plurality of carriers is positioned at a fixed angle from other carriers of the plurality of carriers in relation to a shared axis of rotation.
Tabuchi et al. discloses a processing apparatus comprising a plurality of carriers, wherein each carrier of the plurality of carriers is positioned at a fixed angle from other carriers of the plurality of carriers in relation to a shared axis of rotation (FIG. 1: At least four carriers 20, each is attached to the rotation axis 01 at a fixed angle).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the structure of Saito’s apparatus to fix the carriers to the rotation axis at a different angle as disclosed by Tabuchi et al. to improve the processing speeds (Abstract). 
Regarding to claims 4 and 18: wherein each linear actuator of the plurality of linear actuators is configured to actuate each carrier of the plurality of carriers independently of other carriers of the plurality of carriers (Saito et al.: FIG. 4: Each carrier of the carriers 17a-b is moved in vertical and horizontal directions independently from the others).
	Regarding to claims 7 and 20: further comprising a support structure, wherein the support structure comprises a plurality of processing spaces and a plurality of transition spaces (Saito et al.: FIG. 4 shows the structure having a plurality of spaces for processing and transitioning).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853